DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 and 18-20 have been amended to correct for the objected to language and therefore the objections have been withdrawn.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Walker (Reg. No. 37,751 on 12/14/2021).

The application has been amended as follows: 

(Currently Amended)  A method for providing a configurable virtual reality environment, comprising:
uploading virtual reality world implementation data that describes locations of structures within a virtual reality world from a customer at an input interface;
mapping the virtual reality world implementation data to a physical implementation of the structures within the virtual reality world;
the physical implementation of structures within the virtual reality world and a parts list of configurable hardware components needed to build the physical implementation of the structures within the virtual reality world responsive to the uploaded virtual reality world implementation data;
receiving the physical plan for building the physical implementation of the structures within the virtual reality world and [[a]] the parts list of configurable hardware components needed to build the physical implementation of the structures within the virtual reality world;
selecting at least a portion of the configurable hardware components for purchase responsive to the received physical plan and the received parts list; and
receiving the selected configurable hardware components.



Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed method for providing a configurable virtual reality environment including virtual reality world implementation data that describes locations of structures within a virtual reality world received from a customer at an input interface, mapping the virtual reality world implementation data to a physical plan describing a physical implementation of the structures within the virtual reality world, the physical plan providing 
As per independent claim 9, the claimed method providing a configurable virtual reality environment, including virtual reality world implementation data that describes locations of structures within a virtual reality world from a customer at an input interface, mapping the virtual reality world implementation data to a physical implementation of the structures within the virtual reality world, generating a physical plan for building the physical implementation of structures within the virtual reality world and a parts list of configurable hardware components needed to build the physical implementation of the structures within the virtual reality world responsive to the uploaded virtual reality world implementation data, receiving the physical plan for building the physical implementation of the structures within the virtual reality world and the parts list of configurable hardware components needed to build the physical implementation of the structures within the virtual reality world, and selecting at least a portion of the configurable 
As per independent claims 18, the claims are allowed for substantially the same reasons as independent claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616